department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-140225-13 date date internal_revenue_service number release date index number --------------- ---------------------- -------------------------- ty ------ legend taxpayer --------------- tin ---------------- fc ------------------------------- country ---------- accountant ---------------------- year ------ year ------- year ------- year ------ date -------------------------- date ------------------ dear --------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representative and accompanied by plr-140225-13 a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a united_states citizen in year taxpayer purchased shares of fc an entity organized under the laws of country that is treated as a corporation for federal tax purposes taxpayer acquired additional shares of fc in year and year the shares were purchased through various investment advisors none of which provided any_tax advice to the taxpayer taxpayer’s shares in fc were sold in year accountant has been a certified_public_accountant preparing u s individual tax returns for more than a decade taxpayer fully relied on accountant to prepare and file taxpayer’s u s income_tax returns and provide tax_advice on taxpayer’s u s tax matters for the years in which taxpayer owned shares in fc accountant was aware of taxpayer’s ownership of fc however accountant was unaware that fc may qualify as a pfic accountant did not advise taxpayer that fc was a pfic within the meaning of sec_1297 accountant failed to advise taxpayer of the possibility of making a qef election under sec_1295 with respect to fc and of the consequences of making or failing to make such an election as part of a transaction fc issued an information circular dated date to all shareholders the information circular stated that fc believes it has been a pfic for each year of its existence the information circular also included information regarding the consequences of owning and disposing of pfic shares and the ability to make a retroactive qef election taxpayer received the information circular but taxpayer did not understand the implications of fc’s pfic status or the option to make a qef election until it was explained to the taxpayer by a fellow investor on date once taxpayer became aware of fc’s pfic status taxpayer took immediate action to engage a law firm to assist with requesting relief to make a retroactive qef election taxpayer has submitted affidavits under penalties of perjury that describe the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accountant taxpayer also submitted an affidavit from accountant which describes accountant’s engagement and responsibilities and the advice concerning the tax treatment of fc that accountant provided to taxpayer taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue law plr-140225-13 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that the taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to the taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under treas plr-140225-13 reg sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell chief branch international cc
